Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 5/5/2022. 
The following is the status of claims: 
Claims 1, 2, 9, 10, 16, 17, 24, 25 have been amended.
Claims 6, 14, and 21 are cancelled.
Thus, claims 1-5, 7-13, 15-20 and 22-25 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/5/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a
result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-5, 7-13, 15-20 and 22-25 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, 16, 24 and 25, the claimed features in
independent claim 1 (and substantially similar independent claim 9, 16, 24 and 25):


“a computer-implemented method for model agnostic contrastive explanations for interpreting a deep neural network (DNN), 

the model agnostic contrastive explanation method comprising:

generating a contrastive explanation for a decision of a classifier trained on structured data;

highlighting an important feature that justifies the decision; and

determining a minimal set of new values for features that alter the decision,

wherein the generating uses a zeroth-order optimization to estimate a gradient of designed loss functions for pertinent positives (PP) and pertinent negatives (PN) for the contrastive explanation”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Merrill et al., US Pub. No. 2019/0378210 A1, teaches new and useful systems and methods for providing model explainability information for a machine learning model by using decomposition, and systems and methods for explaining non-differentiable models and differentiable models;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/12/2018, with particular attention to paragraphs 0041-0048; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152